Citation Nr: 1400496	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-45 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis and degenerative arthritis of the back (a back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Army National Guard from May 1958 to May 1961.  This service period included periods of active duty for training (ACDUTRA) service.  The Veteran reenlisted in the Army National Guard in May 1961, was called into active duty in October 1961 in conjunction with the Berlin crisis, and was discharged the same month due to his back disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current back disability had its onset during the Veteran's qualifying service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis and degenerative arthritis of the back have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASON AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for osteoarthritis and degenerative arthritis of the back.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection Analysis

The Veteran contends that service connection is warranted because his current back disability is related to his service in the Army National Guard.

The Veteran's service personnel records indicate that he had period of active duty or ACDUTRA between August 17, 1958 and February 15, 1959; June 7 to 21, 1959; July 17 to 31, 1960; and July 2 to 16, 1961.  

With regard to the element of current disability, VA treatment records reflect that the Veteran was diagnosed with severe osteoarthritis of the back in November 1993.  See November 1993 VA treatment record.  Moreover, the March 2010 VA examination report shows a diagnosis of degenerative joint disease of the lumbar spine.  Therefore, the Veteran has a current back disability. 

On the question of whether the back disability was directly incurred in service, the evidence is in relative equipoise.  The Veteran asserts that during his May 1958 induction examination, he indicated to the examiner that he had some back trouble but he was informed that his back was normal.  See May 1958 Report of Medical History, May 1958 Report of Medical Examination, and April 2010 Notice of Disagreement.  The May 1958 report of medical examination did not note any back disability.  While the presumption of soundness does not apply to the Veteran's service between May 1958 and August 1961, the Board considers this as evidence of absence of a back disability at entry into service.  See Paulson, 7 Vet. App. at 470-71.  The Veteran also contends that he developed back pain as a result of basic training (marching, digging holes, and other exercises) and that his back progressively got worse during his service before he was called to active duty in October 1961.  See March 2010 VA examination report.  

In conjunction with entry into active duty, an October 1961 examination noted that the Veteran had injured his back in a car accident in 1954 and also while playing football in 1952.  The October 1961 report of medical examination included x-ray evidence of an old compression at L-1 with residual anterior wedge and diagnosed the Veteran with local degenerative joint disease.  As a result, the Veterans received a medical discharge from service due to his back condition.  The Veteran is competent to provide the statements above, which describe events that took place during the May 1958 examination and during his service as well as portray symptoms of his back disability.  See Jandreau supra.  The Board also finds the Veteran credible with regard to the statements above because his assertions are confirmed by the May 1958 report of medical history and the May 1958 and October 1961 reports of medical examination.    

The record is unclear as to whether Veteran's service treatment records included treatment for back pain during service.  The Veteran asserts that there are records showing treatment for his back pain during service and that he was informed by the military that his records may have been lost or destroyed.  See November 2009 Veteran statement.  Moreover, a February 2010 request for information indicates that some of the Veteran's treatment records may have been destroyed in a fire.  However, the March 2010 VA examination report notes that the Veteran's service treatment records show treatment for back pain during military service.  

In sum, the Veteran asserts that he was injured during training; there is no evidence that the Veteran had arthritis of the back prior to service; the Veteran had qualifying service between May 1958 and October 1961; and the Veteran was diagnosed with degenerative joint disease in October 1961.  Therefore, resolving all doubt in the Veteran's favor, the Veteran's arthritis of the back was incurred during service in the Army National Guard. 

With regard to the relationship between the current low back disability and service, the evidence again is in relative equipoise.  The Veteran asserts that his back disability has been getting worse since service.  See April 2010 Notice of Disagreement.  Moreover, an April 2010 note from the Fox Rural Health Clinic states that the Veteran's low back problem was exacerbated by his military service.  A November 1993 VA treatment record shows that the Veteran had severe osteoarthritis of the lumbar spine.  A VA examination conducted in July 2011 concluded that it is as likely as not that the Veteran's back disability was permanently aggravated by his service of 26 days (from October 1, 1961 to October 27, 1961).  However, the examination is silent as to whether or not the Veteran's back disability was caused by or aggravated during the Veteran's service in the National Guard from May 1958 to August 1961.  Finally, an April 2013 VA examination concludes that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event or illness.  However, in the rationale, the examiner opined that there is no way to know for certain that the Veteran's osteoarthritis and degenerative arthritis of the back was in fact existent prior to his entrance into service.  Therefore, while the April 2010 note from Fox Rural health clinic is not dispositive due to its conclusory nature, when taken together with the Veteran's competent and credible assertions and the November 1993 VA treatment record that shows severe osteoarthritis of the back and resolving doubt in the Veteran's favor, the Board finds that the Veteran's back disability is related to service in the National Guard.

In sum, the Veteran is currently diagnosed with osteoarthritis and degenerative arthritis of the back.  The evidence is in relative equipoise with regard to whether the Veteran's current disability was incurred during service and whether his current disability is related to service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for osteoarthritis and degenerative arthritis of the back is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for osteoarthritis and degenerative arthritis of the back is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


